 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   John Joseph Rushinsky, Jr.,                          No. CV-18-01836-PHX-ROS
10                   Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                   Respondents.
14
15          Petitioner John Joseph Rushinsky, Jr., was convicted in state court of two counts of
16   child molestation. After pursuing an unsuccessful direct appeal as well as an unsuccessful
17   petition for post-conviction relief in state court, Petitioner filed a federal petition for a writ
18   of habeas corpus. In July 2019, Magistrate Judge John Z. Boyle issued a Report and
19   Recommendation (“R&R”) recommending the petition be denied.                     Petitioner filed
20   objections but, upon de novo review, the R&R reached the correct result. Therefore, the
21   R&R will be adopted and the petition denied.
22                                         BACKGROUND
23          The factual background recited in the R&R was drawn from the decision by the
24   Arizona Court of Appeals. Petitioner disputes portions of that background but this Court
25   must afford the version of facts recited by the Arizona Court of Appeals “a presumption of
26   correctness that may be rebutted only by clear and convincing evidence.” Runningeagle v.
27   Ryan, 686 F.3d 758, 763 n.1 (9th Cir. 2012). Petitioner has not presented “clear and
28   convincing” evidence that the Arizona Court of Appeals incorrectly recited the facts.
 1   Therefore, the Court will also rely on the background as recited by the state court.
 2          In 2011, a Child Protective Services caseworker and two uniformed police officers
 3   visited Petitioner and his wife at their home. The caseworker explained she was there
 4   because of a report of possible child abuse by Petitioner of his daughter. The police officers
 5   did not draw their weapons and the caseworker informed Petitioner he did not have to speak
 6   with her. Petitioner agreed to do so and “[a]pproximately ten minutes into the interview,
 7   [Petitioner] volunteered that he had an erection on an occasion when his seven-year-old
 8   daughter sat on his lap. [Petitioner] said that he pushed her down on himself and rubbed
 9   against her.” State v. Rushinsky, No. 1 CA-CR 12-0529, 2013 WL 5637753, at *1 (Ariz.
10   Ct. App. Oct. 15, 2013). After hearing those statements, the officers arrested Petitioner.
11   Later, Petitioner was indicted “on three counts of child molestation and one count of
12   aggravated assault.” (Three of those counts were based on events from 2011 while one
13   count was based on a different event from 2010.)
14          During pretrial proceedings, Petitioner moved to suppress the statements he made
15   to the caseworker by arguing they had been obtained in violation of his Miranda rights.
16   The state trial court denied the motion and Petitioner proceeded to trial. During jury
17   selection, Petitioner moved to dismiss the child molestation charges. Petitioner argued
18   Arizona’s child molestation statute, A.R.S. § 13-1410, was unconstitutional because it
19   shifted the burden to a defendant “to prove innocent contact” instead of requiring the state
20   prove that the contact had occurred with sexual intent. (Doc. 19 at 8). The trial court
21   denied the motion to dismiss.
22          At trial, the state offered evidence pursuant to Arizona Rule of Evidence 404(c)
23   involving other acts of sexual abuse committed by Petitioner. At the conclusion of trial
24   defense counsel again raised the issue of the constitutionality of the child molestation
25   statute. (Doc. 19-11 at 120). After hearing from both sides, the trial court determined the
26   statute, as construed by the state, was “overbroad.” In the trial court’s view, the state’s
27   construction of the statute would mean “any time any child is sitting on any adult’s lap,
28   [that] would constitute sexual contact.” (Doc. 19-11 at 125). To correct that problem, the


                                                 -2-
 1   trial court decided to instruct the jury such that it “could not find [Petitioner] guilty if they
 2   determine[d] that there was not a sexual intent.” (Doc. 19-11 at 127). Thus, the trial court
 3   instructed the jury that it could convict Petitioner of child molestation only if the state
 4   proved “beyond a reasonable doubt that [Petitioner] acted with a criminal sexual intent.”1
 5   The jury convicted Petitioner of two counts of child molestation but acquitted Petitioner of
 6   one count of child molestation and count of aggravated assault.
 7          After being convicted, Petitioner was appointed new counsel and that counsel
 8   pursued a direct appeal. In the direct appeal, counsel presented arguments regarding the
 9   alleged Miranda violation as well as the admission of the Rule 404(c) evidence. Counsel
10   did not, however, pursue any argument regarding the constitutionality of Arizona’s child
11   molestation statute. The Arizona Court of Appeals affirmed Petitioner’s convictions and
12   the Arizona Supreme Court denied review. Petitioner then initiated the post-conviction
13   relief process.
14          The state court appointed another attorney to assist Petitioner with the post-
15   conviction relief process but that attorney could not locate any plausible grounds to argue.
16   Petitioner then prepared and filed a pro se petition arguing Arizona’s child molestation
17   statute was unconstitutional. Petitioner also argued he had received ineffective assistance
18   of appellate counsel during his direct appeal because his counsel had not argued the statute
19   was unconstitutional. In denying his petition, the trial court ruled “[t]o the extent”
20   Petitioner was attempting “to challenge the Constitutionality of [Arizona’s child
21   molestation statute]” he was “precluded” from doing so by Arizona Rule of Criminal
22   Procedure Rule 32.2(a)(2) and (3). Those subsections preclude granting relief on a petition
23   for post-conviction relief “based on any ground” that had been “finally adjudicated on the
24   merits in an appeal” or “waived at trial, on appeal, or in any previous collateral
25   proceeding.” Put plainly, the trial court was saying Arizona’s Rule 32.2 meant Petitioner
26
     1
       The full jury instructions on this issue were confusing because they seemed to place the
27   burden on Petitioner and the state. In brief, the full jury instructions described the lack of
     sexual intent as an “affirmative defense” which must be proven by Petitioner but also stated
28   the burden was on the state to prove Petitioner had acted with a sexual intent. (Doc. 19-4
     at 81).

                                                   -3-
 1   should have pursued his arguments regarding the constitutionality of the child molestation
 2   statute during his direct appeal and, having failed to do so, Petitioner could not obtain post-
 3   conviction relief based on such arguments. The trial court did not address Petitioner’s
 4   argument regarding ineffective assistance of appellate counsel.
 5          Petitioner filed a petition for review with the Arizona Court of Appeals. That court
 6   granted review but denied relief. The court of appeals explained Petitioner’s claim
 7   regarding the constitutionality of the statute was “precluded by his failure to raise [it] on
 8   appeal.” As for the claim involving the ineffectiveness of Petitioner’s appellate counsel,
 9   the court noted the Arizona Supreme Court had recently determined Arizona’s child
10   molestation statute was constitutional. Thus, Petitioner had not received ineffective
11   assistance of counsel because the arguments Petitioner believed his attorney should have
12   pursued during the direct appeal would not have been successful. (Doc. 19-4 at 123).
13   Petitioner sought further review by the Arizona Supreme Court as well as the United States
14   Supreme Court but both courts denied review.
15          In June 2018, Petitioner filed the present suit. The Court interpreted Petitioner as
16   asserting three claims: 1) Arizona’s child molestation statute was unconstitutional; 2)
17   Petitioner received ineffective assistance of appellate counsel because that counsel failed
18   to argue the constitutionality of Arizona’s child molestation statute on direct appeal; and
19   3) Petitioner suffered a Miranda violation when the state introduced the statements he made
20   to the caseworker. (Doc. 6 at 1). The state responded that the first claim was procedurally
21   defaulted because Petitioner did not raise it on direct appeal and when he tried to raise it
22   during the post-conviction relief process, the Arizona courts applied a procedural bar. The
23   state conceded, however, that the second and third claims should be analyzed on their
24   merits. (Doc. 19 at 36, 44). But the state argued the Arizona court properly denied relief
25   on those claims.
26                                           ANALYSIS
27          A. Constitutionality of Arizona’s Child Molestation Statute
28          As explained in more detail in the R&R, Petitioner’s claim regarding the


                                                  -4-
 1   unconstitutionality of Arizona’s child molestation statute is procedurally defaulted. The
 2   proper time for Petitioner to have raised that claim was in his direct appeal. Petitioner did
 3   not do so and, when raised during the post-conviction relief process, the Arizona courts
 4   applied a well-established procedural bar. Therefore, the R&R correctly concluded the
 5   Court cannot reach the merits of this claim or grant relief on this claim.
 6          B. Ineffective Assistance of Appellate Counsel
 7          Petitioner’s second claim involving ineffective assistance of appellate counsel can
 8   be reviewed on the merits but the standard for doing so is exceptionally deferential. The
 9   question is “whether there is any reasonable argument” that the Arizona courts properly
10   rejected this claim. Martinez v. Ryan, 926 F.3d 1215, 1226 (9th Cir. 2019). It is undisputed
11   that Petitioner’s appellate counsel did not challenge the constitutionality of the child
12   molestation statute.2 But Petitioner is not entitled to relief because, at the time of his
13   appeal, the child molestation statute had long been accepted by Arizona courts. As noted
14   by the Ninth Circuit in a similar case also involving the failure by counsel to argue the
15   constitutionality of Arizona’s child molestation statute, “the long-standing status of the law
16   in Arizona that the State [was] not required to prove sexual intent to successfully prosecute
17   a defendant for child molestation” meant an attorney’s failure to argue the statute’s
18   unconstitutionality did not fall “below an objective standard of reasonableness.” May v.
19   Ryan, 766 F. App’x 505, 506 (9th Cir. 2019). The same conclusion must be reached here.
20          At the time of Petitioner’s appeal, Arizona’s child molestation statute had been in
21   place for years and there is no indication that every reasonable attorney would have argued
22   it was unconstitutional. Therefore, the failure by Petitioner’s counsel to argue the statute’s
23   unconstitutionality on appeal did not fall below the “prevailing professional practice at the
24   time.” Id. Petitioner’s claim for ineffective assistance of appellate counsel fails.
25
     2
       The state argues the jury instructions given during Petitioner’s trial effectively cured any
26   flaw in the statute. That is, the state believes the constitutionality of the statute itself is
     immaterial because Petitioner’s jury was instructed that it could convict Petitioner only if
27   the state proved beyond a reasonable doubt that Petitioner had acted with sexual intent. It
     is not obvious that a state can cure constitutional infirmities in a statute merely by way of
28   jury instructions. But the Court need not resolve this issue as Petitioner’s claim for
     ineffective assistance of counsel fails for other reasons.

                                                  -5-
 1          C. Admission of Statements
 2          Petitioner’s final claim is that the state court erred in its admission of his statements
 3   to the caseworker. This claim was exhausted in state court but, as explained by the R&R,
 4   the Arizona Court of Appeals’ decision regarding the admissibility of Petitioner’s
 5   statements “was not unreasonable.” (Doc. 24 at 14). The admissibility of such statements
 6   depends on a careful evaluation of all the surrounding circumstances. The facts that this
 7   Court must accept are that Petitioner invited the caseworker into his home, the caseworker
 8   informed Petitioner he was not required to participate in the interview, and the police
 9   officers who were accompanying the caseworker did not draw their weapons. Given those
10   facts, the Arizona Court of Appeals’ decision that Petitioner’s statements were admissible
11   was not “contrary to” nor was it “an unreasonable application of, clearly established
12   Federal law.” 28 U.S.C. § 2254(d)(1). Petitioner’s Miranda claim fails.
13          Accordingly,
14          IT IS ORDERED the Report and Recommendation (Doc. 24) is ADOPTED with
15   the additional analysis above. The petition for writ of habeas corpus (Doc. 1) is DENIED
16   and this case is DISMISSED WITH PREJUDICE.
17          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
18   proceed in forma pauperis on appeal are DENIED because dismissal of portions of the
19   petition is justified by a plain procedural bar and jurists of reason would not find the
20   procedural ruling debatable and because the portions of the petition not procedurally barred
21   do not make a substantial showing of the denial of a constitutional right.
22          Dated this 2nd day of October, 2019.
23
24
25                                                       Honorable Roslyn O. Silver
26                                                       Senior United States District Judge

27
28


                                                  -6-
